Exhibit 10.5

REIMBURSEMENT AND FEE AGREEMENT

THIS REIMBURSEMENT AND FEE AGREEMENT dated as of October 13, 2011 (this
“Agreement”) by and between TNP Strategic Retail Trust, Inc., a Maryland
corporation (the “REIT”), TNP SRT Osceola Village, LLC, a Delaware limited
liability company (the “Borrower”) and Thompson National Properties, LLC, a
Delaware limited liability company (the “Guarantor”).

WHEREAS, the Borrower has obtained a loan from American National Insurance
Company, a Texas insurance company (the “Lender”), in the amount of up to
$19,000,000 pursuant to that certain Mortgage, Assignment of Rents, Security
Agreement, Financing Statement and Fixture Filing dated as of the date hereof
(as the same may be amended, modified or supplemented from time to time, the
“Loan Agreement”) by and between the Borrower and the Lender.

WHEREAS, as a condition precedent to the extension of the financial
accommodations provided under the Loan Agreement, the Lender has required the
Guarantor to execute a certain Guaranty of obligations under a master lease (the
“Master Lease”) between Borrower and TNP SRT Osceola Village Master Lessee, LLC,
a Delaware limited liability company (the “Guaranty”) dated on or about the date
hereof; and

WHEREAS, the parties hereto desire to formally evidence the obligation of the
REIT to reimburse the Guarantor for any payment made by the Guarantor under the
Guaranty and the REIT desires to compensate the Guarantor for the execution of
the Guaranty and the incurrence by the Guarantor of the liabilities thereunder.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties, the parties hereto
agree as follows:

Section 1. Definitions. The following terms shall have the meanings set forth
below for the purposes of this Agreement:

“Other Taxes” means any stamp or documentary taxes or any other excise or
property taxes, charges or similar levies which arise from any payment made
hereunder or from the execution, delivery or registration of, or otherwise with
respect to, this Agreement.

“Taxes” shall mean present or future taxes, levies, imposts, deductions, charges
or withholdings, and all liabilities with respect thereto.

Section 2. Reimbursement/Guaranty Fee.

(a) In the event the Guarantor makes any payment to the Lender pursuant to, or
in respect of, the Guaranty, the REIT shall, within two business days after the
REIT receives notice from the Guarantor that the Guarantor has made such
payment, reimburse the Guarantor in an amount equal to the amount so paid by the
Guarantor under the Guaranty.



--------------------------------------------------------------------------------

(b) In consideration of, and as a fee for, providing the Guaranty, the REIT
agrees to pay the Guarantor, on the date hereof, an upfront fee (the “Upfront
Fee”) of $25,000. The Upfront Fee shall not be refundable, shall be payable in
immediately available funds and shall not be subject to counterclaim or set-off
for, or otherwise be affected by, any claim or dispute relating to any other
matter.

(c) In further consideration of, and as an additional fee for, providing the
Guaranty, the REIT agrees to pay the Guarantor a guaranty fee (the “Guaranty
Fee”), for so long as the Guaranty is in place, calculated on a per annum basis
of a year of 360 days and for the actual number of days elapsed, equal to:
(x) 0.25% multiplied by (y) the weighted-average amount of lease payments
outstanding under the Master Lease through the remaining term of the Master
Lease. As soon as the same is available, but no later than 25 days after each
lease year and the termination of the Master Lease, the Borrower shall deliver
to the Guarantor and the REIT a detailed schedule setting forth the dates and
amounts of all rental payments made by the Borrower under the Master Lease
during such period. The Guaranty Fee shall be calculated by the Guarantor
promptly after receipt of such information. Payment of the Guaranty Fee shall be
made by the REIT to the Guarantor no later than 30 days after each lease year
and the termination of the Master Lease.

(d) In the event the REIT fails to pay any amount hereunder when due, such
amount shall bear interest at a rate per annum equal to the one-month London
interbank offered rate published from time to time by the Wall Street Journal
plus 1.50% and such amount, together with such interest, shall be payable on
demand.

(e) The obligation to pay the foregoing amounts shall be (i) absolute and
unconditional and shall not be subject to any offset or counterclaim of any kind
whatsoever and (ii) shall be due and payable notwithstanding (A) any lack of
validity or enforceability of the documents and instruments evidencing the Loan
Agreement, the Master Lease, the Guaranty or any other agreement or instrument
relating thereto; (B) any change, restructuring or termination of the
organizational structure or existence of the Borrower or the REIT; (C) any acts
of any governmental or quasi-governmental authority or regulatory body affecting
the Borrower and the REIT, including, but not limited to, any economic,
political, regulatory or other events or any failure of any governmental or
quasi-governmental authority or regulatory body to permit the Borrower or the
REIT to comply with the terms of this Agreement; or (D) any other circumstance
which might otherwise constitute a defense available to, or a discharge of, the
REIT.

(f) (i) All payments by the REIT under this Agreement shall be made free and
clear of, and without deduction or withholding for, any and all Taxes.

(ii) In addition, the REIT shall pay any Other Taxes due in the present or
future.



--------------------------------------------------------------------------------

(iii) The REIT shall indemnify and hold harmless the Guarantor for the full
amount of Taxes or Other Taxes paid by the Guarantor and any liability
(including penalties, interest, additions to tax and expenses) arising therefrom
or with respect thereto, whether or not such Taxes or Other Taxes were correctly
or legally asserted. Payment under this indemnification shall be made within
five days from the date the Guarantor makes written demand therefor.

(iv) If the REIT is required by law to deduct or withhold any Taxes or Other
Taxes from or in respect of any sum payable hereunder, then:

(1) the sum payable shall be increased as necessary so that after making all
required deductions or withholdings, the Guarantor receives an amount equal to
the sum it would have received had no such deductions or withholdings been made;
and

(2) the REIT shall make such deductions or withholdings and pay the full amount
deducted to the relevant taxation or other authority in accordance with
applicable law.

(v) Within 30 days after the date of any payment by the REIT of Taxes or Other
Taxes, the REIT shall furnish to the Guarantor the original or a certified copy
of a receipt evidencing payment thereof, or other evidence of payment
satisfactory to the Guarantor.

(g) Simultaneously with the delivery by the Borrower to the Lender of its annual
and quarterly financial statements, the Borrower shall deliver a copy of same to
the Guarantor. Within thirty days after receipt by the Borrower of any notices,
correspondence or other communications from the Lender, the Borrower shall
provide true and correct copies of such correspondence to the Guarantor.

Section 3. Representations. The Borrower and REIT further represents to the
Guarantor that:

(a) Authorization. The Borrower and REIT, each have the right and power, and
have taken all necessary action to authorize it to execute, deliver and perform
this Agreement in accordance with its terms. This Agreement has been duly
executed and delivered by a duly authorized officer of the Borrower and the
REIT, respectively, and this Agreement is a legal, valid and binding obligation
of the Borrower and the REIT enforceable against the Borrower and the REIT,
respectively, in accordance with its terms, except as the same may be limited by
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
generally the enforcement of creditors’ rights.

(b) Compliance of Documents with Laws, etc. The execution and delivery of this
Agreement and the Master Lease do not and will not, by the passage of time, the
giving of notice or otherwise: (i) require any government approval or violate
any applicable law relating to the Borrower or REIT; or (ii) conflict with,
result in a breach of or constitute a default under, the organizational
documents or by-laws of the Borrower or REIT, or any indenture, agreement or
other instrument to which the Borrower or REIT is a party or by which it or any
of its properties may be bound.



--------------------------------------------------------------------------------

Section 4. Benefits. This Agreement shall be binding upon, and shall inure to
the benefit of, the parties hereto and their respective successors and assigns
(including any subsequent obligor under the Guaranty). The Guarantor may assign
its rights and remedies hereunder (including the right to receive monies
hereunder) to any person or entity without the consent of the Borrower or the
REIT; provided, however, that the Guarantor shall promptly notify the Borrower
and the REIT of any such assignment by the Guarantor of this Agreement. The REIT
may not assign or transfer all or any part of this Agreement or its obligations
hereunder without the prior written consent of the Guarantor.

Section 5. Governing Law/Jurisdiction.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE.

(b) THE REIT HEREBY SUBMITS TO THE NONEXCLUSIVE JURISDICTION AND VENUE OF THE
FEDERAL DISTRICT COURT OF THE DISTRICT OF DELAWARE OR ANY STATE COURT LOCATED
DELAWARE IN CONNECTION WITH ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT. TO THE EXTENT THAT THE REIT HAS OR HEREAFTER MAY ACQUIRE ANY
IMMUNITY (SOVEREIGN OR OTHERWISE) FROM JURISDICTION OF ANY COURT OR FROM LEGAL
PROCESS (WHETHER THROUGH SERVICE OF NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION, EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF
OR ITS PROPERTY, IT HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS HEREUNDER.

(c) EACH OF THE BORROWER, REIT AND GUARANTOR WAIVES ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT.

Section 6. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

Section 7. Notices. Notices to the Borrower and REIT shall be delivered to the
addresses set forth below their respective signature line via fax, hand delivery
or overnight courier. All such notices shall be effective: (i) if faxed, upon
transmittal thereof (and a fax confirmation answer-back shall be deemed
conclusive evidence of such delivery), (ii) if hand delivered, when so delivered
and (iii) if via courier, upon receipt by the Guarantor of confirmation of
delivery from the courier.

[Signatures on Next Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Reimbursement and Fee
Agreement to be executed by their duly authorized officers as of the date first
above written.

 

TNP STRATEGIC RETAIL TRUST, INC. By:  

/s/ James Wolford

Name:   James Wolford Title:   Chief Financial Officer Address for Notices: TNP
Strategic Retail Trust, Inc. 1900 Main Street Suite 700 Irvine, California 92614
Fax (949) 252-0212

 

THOMPSON NATIONAL PROPERTIES, LLC By:  

/s/ Jack Maurer

Name:   Jack Maurer Title:   Vice Chairman, Partner Address for Notices:
Thompson National Properties, LLC 1900 Main Street Suite 700 Irvine, California
92614 Fax (949) 252-0212

[Signatures continued next page]

[Signature Page to TNP Strategic Retail Trust, Inc./Thompson National Properties
LLC/TNP SRT Osceola

Village, LLC Reimbursement and Fee Agreement]



--------------------------------------------------------------------------------

TNP SRT OSCEOLA VILLAGE, LLC

By:  

TNP Strategic Retail Operating Partnership, L.P.,

    its sole member

      By:  

TNP Strategic Retail Trust, Inc.

its general partner

    By:  

/s/ James Wolford

    Name:   James Wolford     Title:   Chief Financial Officer Address for
Notices:

TNP SRT Osciola Village, LLC

1900 Main Street

Suite 700

Irvine, California 92614

Fax (949) 252-0212

 

[Signature Page to TNP Strategic Retail Trust, Inc./Thompson National Properties
LLC/TNP SRT Osceola

Village, LLC Reimbursement and Fee Agreement]